
	
		IIA
		Calendar No. 153
		112th CONGRESS
		1st Session
		S. J. RES. 25
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2011
			Mr. McConnell (for
			 himself, Mr. McCain,
			 Mr. Paul, Mr.
			 Inhofe, Mr. Blunt,
			 Mr. Coats, Mr.
			 Enzi, Mr. Grassley,
			 Mrs. Hutchison, Mr. Roberts, Mr.
			 Sessions, Mr. Barrasso,
			 Mr. Boozman, Mr. Cornyn, Mr.
			 Rubio, Mr. Kyl,
			 Mr. Alexander, Mr. Hatch, Ms.
			 Ayotte, Mr. Chambliss,
			 Mr. Moran, Mr.
			 Wicker, Mr. Shelby, and
			 Mr. Lee) introduced the following joint
			 resolution; which was read twice and placed on the calendar, pursuant to Public
			 Law 112–25 section 301(a)(2)
		
		JOINT RESOLUTION
		Relating to the disapproval of the
		  President’s exercise of authority to increase the debt limit, as submitted
		  under section 3101A of title 31, United States Code, on August 2,
		  2011.
	
	
		That Congress disapproves of the
			 President’s exercise of authority to increase the debt limit, as exercised
			 pursuant to the certification under section 3101A(a) of title 31, United States
			 Code.
		
	
		September 6, 2011
		Read twice and placed on the calendar, pursuant to Public
		  Law 112–25 section 301(a)(2)
	
